Exhibit 10.2

 

MICROMUSE INC.

 

1997 STOCK OPTION/STOCK ISSUANCE PLAN

 

(AS AMENDED AND RESTATED THROUGH OCTOBER 1, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. GENERAL PROVISIONS

   1    

I. PURPOSE OF THE PLAN

   1    

II. STRUCTURE OF THE PLAN

   1    

III. ADMINISTRATION OF THE PLAN

   1    

IV. ELIGIBILITY

   2    

V. STOCK SUBJECT TO THE PLAN

   3

ARTICLE II. DISCRETIONARY OPTION GRANT PROGRAM

   5    

I. OPTION TERMS

   5          A. Exercise Price    5          B. Exercise and Term of Options   
6          C. Effect of Termination of Service    6          D. Stockholder
Rights    7          E. Repurchase Rights    7          F. First Refusal Rights
   7          G. Limited Transferability of Options    7    

II. INCENTIVE OPTIONS

   7          A. Eligibility    8          B. Exercise Price    8          C.
Dollar Limitation    8          D. 10% Stockholder    8    

III. CORPORATE TRANSACTION/CHANGE IN CONTROL

   8    

IV. CANCELLATION AND REGRANT OF OPTIONS

   10    

V. STOCK APPRECIATION RIGHTS

   10

ARTICLE III. STOCK ISSUANCE PROGRAM

   12    

I. STOCK ISSUANCE TERMS

   12          A. Purchase Price    12          B. Vesting Provisions    12    

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

   13

 

i



--------------------------------------------------------------------------------

   

III. SHARE ESCROW/LEGENDS

   14

ARTICLE IV. MISCELLANEOUS

   15    

I. FINANCING

   15    

II. TAX WITHHOLDING

   15    

III. EFFECTIVE DATE AND TERM OF THE PLAN

   16    

IV. AMENDMENT OF THE PLAN

   16    

V. USE OF PROCEEDS

   17    

VI. REGULATORY APPROVALS

   17    

VII. NO EMPLOYMENT/SERVICE RIGHTS

   17    

VIII. FINANCIAL REPORTS

   17

AMENDMENT 1. 1997 STOCK INCENTIVE PLAN FOR FRENCH EMPLOYEES

   19

AMENDMENT 2. AUSTRALIAN ADDENDUM

   26

 

ii



--------------------------------------------------------------------------------

MICROMUSE INC.

1997 STOCK OPTION/STOCK ISSUANCE PLAN

 

(As amended and restated October 1, 2003)

 

ARTICLE I

 

GENERAL PROVISIONS

 

I. PURPOSE OF THE PLAN

 

This 1997 Stock Option/Stock Issuance Plan is intended to promote the interests
of Micromuse Inc., a Delaware corporation, by providing eligible persons with
the opportunity to acquire a proprietary interest, or otherwise increase their
proprietary interest, in the Corporation as an incentive for them to remain in
the service of the Corporation.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II. STRUCTURE OF THE PLAN

 

A. The Plan shall be divided into two separate equity programs:

 

(i) the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock, and

 

(ii) the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered to the Corporation (or any Parent or Subsidiary).

 

B. The provisions of Articles One and Four shall apply to all equity programs
under the Plan and shall accordingly govern the interests of all persons under
the Plan.

 

III. ADMINISTRATION OF THE PLAN

 

A. Prior to the Section 12(g) Registration Date, the Discretionary Option Grant
and Stock Issuance Programs shall be administered by the Board.

 

B. Beginning with the Section 12(g) Registration Date, the Primary Committee
shall have sole and exclusive authority to administer the Discretionary Option
Grant and Stock Issuance Programs with respect to Section 16 Insiders.
Administration of the Discretionary Option Grant and Stock Issuance Programs
with respect to all other persons eligible to participate in those programs may,
at the Board’s discretion, be vested in the Primary Committee or a Secondary
Committee, or the Board may retain the power to administer those programs with
respect to all such persons.



--------------------------------------------------------------------------------

C. Members of the Primary Committee or any Secondary Committee shall serve for
such period of time as the Board may determine and may be removed by the Board
at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

 

D. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority to establish such rules
and regulations as it may deem appropriate for proper administration of the
Discretionary Option Grant and Stock Issuance Programs and to make such
determinations under, and issue such interpretations of, the provisions of such
programs and any outstanding options or stock issuances thereunder as it may
deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Option Grant or Stock
Issuance Program under its jurisdiction or any option or stock issuance
thereunder.

 

E. Service on the Primary Committee or the Secondary Committee shall constitute
service as a Board member, and members of each such committee shall accordingly
be entitled to full indemnification and reimbursement as Board members for their
service on such committee. No member of the Primary Committee or the Secondary
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any option grants or stock issuances under the Plan.

 

IV. ELIGIBILITY

 

A. The persons eligible to participate in the Discretionary Option Grant and
Stock Issuance Programs are as follows:

 

(i) Employees,

 

(ii) non-employee members of the Board or the board of directors of any Parent
or Subsidiary, and

 

(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B. Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority (subject to the provisions of
the Plan) to determine, (i) with respect to the option grants under the
Discretionary Option Grant Program, which eligible persons are to receive option
grants, the time or times when such option grants are to be made, the number of
shares to be covered by each such grant, the status of the granted option as
either an Incentive Option or a Non-Statutory Option, the time or times at which
each option is to become exercisable, the vesting schedule (if any) applicable
to the option shares and the maximum term for which the option is to remain
outstanding and (ii) with respect to stock

 

2



--------------------------------------------------------------------------------

issuances under the Stock Issuance Program, which eligible persons are to
receive stock issuances, the time or times when such issuances are to be made,
the number of shares to be issued to each Participant, the vesting schedule (if
any) applicable to the issued shares and the consideration to be paid for such
shares.

 

C. The Plan Administrator shall have the absolute discretion either to grant
options in accordance with the Discretionary Option Grant Program or to effect
stock issuances in accordance with the Stock Issuance Program.

 

V. STOCK SUBJECT TO THE PLAN

 

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed three million three hundred
twelve thousand (3,312,600) shares.

 

B. The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on October 1 of each fiscal year during the term of
the Plan, beginning with October 1, 1999, by an amount equal to the lesser of
(i) one million (1,000,000) shares of Common Stock (subject to adjustment for
stock splits) or (ii) five percent (5%) of the total number of shares of Common
Stock then outstanding.

 

C. No one person participating in the Plan may receive options, separately
exercisable stock appreciation rights and direct stock issuances for more than
500,000 shares of Common Stock per calendar year beginning with the 1997
calendar year.

 

D. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent (i) the options expire or
terminate for any reason prior to exercise in full or (ii) the options are
cancelled in accordance with the cancellation-regrant provisions of Section IV
of Article Two. Unvested shares issued under the Plan and subsequently
repurchased by the Corporation at the original issue price paid per share
pursuant to the Corporation’s repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. However,
should the exercise price of an option under the Plan be paid with shares of
Common Stock or should shares of Common Stock otherwise issuable under the Plan
be withheld by the Corporation in satisfaction of the withholding taxes incurred
in connection with the exercise of an option or the vesting of a stock issuance
under the Plan, then the number of shares of Common Stock available for issuance
under the Plan shall be reduced by the gross number of shares for which the
option is exercised or which vest under the stock issuance, and not by the net
number of shares of Common Stock issued to the holder of such option or stock
issuance.

 

E. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of

 

3



--------------------------------------------------------------------------------

consideration, appropriate adjustments shall be made to (i) the maximum number
and/or class of securities issuable under the Plan, (ii) the number and/or class
of securities for which any one person may be granted options, separately
exercisable stock appreciation rights and direct stock issuances per calendar
year and (iii) the number and/or class of securities and the exercise price per
share in effect under each outstanding option in order to prevent the dilution
or enlargement of benefits thereunder. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

DISCRETIONARY OPTION GRANT PROGRAM

 

I. OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A. Exercise Price.

 

1. The exercise price per share shall be fixed by the Plan Administrator in
accordance with the following provisions:

 

(i) To the extent required by applicable tax or securities laws, the exercise
price per share shall not be less than eighty-five percent (85%) of the Fair
Market Value per share of Common Stock on the option grant date; otherwise, the
exercise price per share shall be determined in the sole discretion of the Plan
Administrator.

 

(ii) To the extent required by applicable tax or securities laws, if the person
to whom the option is granted is a 10% Stockholder, then the exercise price per
share shall not be less than one hundred ten percent (110%) of the Fair Market
Value per share of Common Stock on the option grant date; otherwise, the
exercise price per share shall be determined in the sole discretion of the Plan
Administrator.

 

2. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12(g) of the
1934 Act at the time the option is exercised, then the exercise price may also
be paid as follows:

 

(i) in shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

 

(ii) to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable written instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (b)
the Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale.

 

5



--------------------------------------------------------------------------------

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date or, if required by the United Kingdom or
Australian tax or securities laws, a term in excess of seven (7) years.

 

C. Effect of Termination of Service.

 

1. The following provisions shall govern the exercise of any options held by the
Optionee at the time of cessation of Service or death:

 

(i) Should the Optionee cease to remain in Service for any reason other than
death, Disability or Misconduct, then the Optionee shall have a period of three
(3) months following the date of such cessation of Service during which to
exercise each outstanding option held by such Optionee.

 

(ii) Should Optionee’s Service terminate by reason of Disability, then the
Optionee shall have a period of twelve (12) months following the date of such
cessation of Service during which to exercise each outstanding option held by
such Optionee.

 

(iii) If the Optionee dies while holding an outstanding option, then the
personal representative of his or her estate or the person or persons to whom
the option is transferred pursuant to the Optionee’s will or the laws of
inheritance shall have a twelve (12)-month period following the date of the
Optionee’s death to exercise such option.

 

(iv) Under no circumstances, however, shall any such option be exercisable after
the specified expiration of the option term.

 

(v) During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.

 

(vi) Should the Optionee’s Service be terminated for Misconduct, then all
outstanding options held by the Optionee shall terminate immediately and cease
to be outstanding.

 

2. The Plan Administrator shall have the discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to:

 

6



--------------------------------------------------------------------------------

(i) extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the period otherwise in
effect for that option to such greater period of time as the Plan Administrator
shall deem appropriate, but in no event beyond the expiration of the option
term, and/or

 

(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.

 

D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.

 

E. Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase, at the exercise price paid per share, any or all
of those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
The Plan Administrator may not impose a vesting schedule upon the option grant
or any shares of Common Stock subject to that option which is more restrictive
than twenty percent (20%) per year vesting, with the initial vesting to occur
not later than one (1) year after the option grant date. However, such
limitation shall not be applicable to any option grants made to individuals who
are officers of the Corporation, non-employee Board members or independent
consultants.

 

F. First Refusal Rights. Until such time as the Common Stock is first registered
under Section 12(g) of the 1934 Act, the Corporation shall have the right of
first refusal with respect to any proposed disposition by the Optionee (or any
successor in interest) of any shares of Common Stock issued under the Plan. Such
right of first refusal shall be exercisable in accordance with the terms
established by the Plan Administrator set forth in the document evidencing such
right.

 

G. Limited Transferability of Options. During the lifetime of the Optionee, the
option shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the Optionee’s death. The foregoing notwithstanding, the Plan
Administrator shall have the discretion, exercisable either at the time the
option is granted or at any time while the option remains outstanding, to
provide for the limited or unlimited transferability of a Non-Statutory Option.

 

II. INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 

7



--------------------------------------------------------------------------------

A. Eligibility. Incentive Options may only be granted to Employees.

 

B. Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.

 

C. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

D. 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the option term shall not exceed five (5) years measured
from the option grant date.

 

III. CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A. In the event of any Corporate Transaction, each outstanding option shall
automatically accelerate so that each such option shall, immediately prior to
the effective date of the Corporate Transaction, become fully exercisable for
all of the shares of Common Stock at the time subject to such option and may be
exercised for any or all of those shares as fully-vested shares of Common Stock.
However, an outstanding option shall not so accelerate if and to the extent: (i)
such option is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation (or parent thereof) or to be replaced with
a comparable option to purchase shares of the capital stock of the successor
corporation (or parent thereof), (ii) such option is to be replaced with a cash
incentive program of the successor corporation which preserves the spread
existing on the unvested option shares at the time of the Corporate Transaction
and provides for subsequent payout in accordance with the same vesting schedule
applicable to such option or (iii) the acceleration of such option is subject to
other limitations imposed by the Plan Administrator at the time of the option
grant. The determination of option comparability under clause (i) above shall be
made by the Plan Administrator, and its determination shall be final, binding
and conclusive.

 

B. All outstanding repurchase rights shall also terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction, except to the extent: (i)
those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.

 

8



--------------------------------------------------------------------------------

C. Notwithstanding Section III.A. and Section III.B. of this Article Two, the
Plan Administrator shall have the discretion, exercisable either at the time the
option is granted or at any time while the option remains outstanding, to
provide for the automatic acceleration of one or more outstanding options (and
the automatic termination of one or more outstanding repurchase rights with the
immediate vesting of the shares of Common Stock subject to those rights) upon
the occurrence of a Corporate Transaction, whether or not those options are to
be assumed or replaced (or those repurchase rights are to be assigned) in the
Corporate Transaction. The Plan Administrator shall also have the discretion to
grant options which do not accelerate whether or not such options are assumed
(and to provide for repurchase rights that do not terminate whether or not such
rights are assigned) in connection with a Corporate Transaction.

 

D. Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof).

 

E. Each option which is assumed in connection with a Corporate Transaction shall
be appropriately adjusted, immediately after such Corporate Transaction, to
apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to (i) the number and class of securities
available for issuance under the Plan following the consummation of such
Corporate Transaction, (ii) the exercise price payable per share under each
outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same and (iii) the maximum number of securities
and/or class of securities for which any one person may be granted stock
options, separately exercisable stock appreciation rights and direct stock
issuances under the Plan.

 

F. The Plan Administrator shall have the discretion, exercisable at the time the
option is granted or at any time while the option remains outstanding, to
provide for the automatic acceleration of any options which are assumed or
replaced in a Corporate Transaction and do not otherwise accelerate at that time
(and the termination of any of the Corporation’s outstanding repurchase rights
which do not otherwise terminate at the time of the Corporate Transaction) in
the event the Optionee’s Service should subsequently terminate by reason of an
Involuntary Termination within eighteen (18) months following the effective date
of such Corporate Transaction. Any options so accelerated shall remain
exercisable for fully-vested shares until the earlier of (i) the expiration of
the option term or (ii) the expiration of the one (1)-year period measured from
the effective date of the Involuntary Termination.

 

G. The Plan Administrator shall have the discretion, exercisable either at the
time the option is granted or at any time while the option remains outstanding,
to (i) provide for the automatic acceleration of one or more outstanding options
(and the automatic termination of one or more outstanding repurchase rights with
the immediate vesting of the shares of Common Stock subject to those rights)
upon the occurrence of a Change in Control or (ii) condition any

 

9



--------------------------------------------------------------------------------

such option acceleration (and the termination of any outstanding repurchase
rights) upon the subsequent Involuntary Termination of the Optionee’s Service
within a specified period (not to exceed eighteen (18) months) following the
effective date of such Change in Control. Any options accelerated in connection
with a Change in Control shall remain fully exercisable until the expiration or
sooner termination of the option term.

 

H. The portion of any Incentive Option accelerated in connection with a
Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Option only to the extent the applicable One Hundred Thousand Dollar
($100,000) limitation is not exceeded. To the extent such dollar limitation is
exceeded, the accelerated portion of such option shall be exercisable as a
Non-Statutory Option under the Federal tax laws.

 

I. The grant of options under the Discretionary Option Grant Program shall in no
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

IV. CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
and to grant in substitution new options covering the same or different number
of shares of Common Stock but with an exercise price per share based on the Fair
Market Value per share of Common Stock on the new grant date.

 

V. STOCK APPRECIATION RIGHTS

 

A. The Plan Administrator shall have full power and authority to grant to
selected Optionees tandem stock appreciation rights and/or limited stock
appreciation rights.

 

B. The following terms shall govern the grant and exercise of tandem stock
appreciation rights:

 

(i) One or more Optionees may be granted the right, exercisable upon such terms
as the Plan Administrator may establish, to elect between the exercise of the
underlying option for shares of Common Stock and the surrender of that option in
exchange for a distribution from the Corporation in an amount equal to the
excess of (a) the Fair Market Value (on the option surrender date) of the number
of shares in which the Optionee is at the time vested under the surrendered
option (or surrendered portion thereof) over (b) the aggregate exercise price
payable for such shares.

 

(ii) No such option surrender shall be effective unless it is approved by the
Plan Administrator. If the surrender is so approved, then the distribution to
which the Optionee shall be entitled may be made in shares of Common Stock
valued at Fair Market Value on the option surrender date, in cash, or partly in
shares and partly in cash, as the Plan Administrator shall in its sole
discretion deem appropriate.

 

10



--------------------------------------------------------------------------------

(iii) If the surrender of an option is rejected by the Plan Administrator, then
the Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (a) five (5) business
days after the receipt of the rejection notice or (b) the last day on which the
option is otherwise exercisable in accordance with the terms of the documents
evidencing such option, but in no event may such rights be exercised more than
ten (10) years after the option grant date.

 

C. The following terms shall govern the grant and exercise of limited stock
appreciation rights:

 

(i) One or more Section 16 Insiders may be granted limited stock appreciation
rights with respect to their outstanding options.

 

(ii) Upon the occurrence of a Hostile Take-Over, each such individual holding
one or more options with such a limited stock appreciation right shall have the
unconditional right (exercisable for a thirty (30)-day period following such
Hostile Take-Over) to surrender each such option to the Corporation, to the
extent the option is at the time exercisable for vested shares of Common Stock.
In return for the surrendered option, the Optionee shall receive a cash
distribution from the Corporation in an amount equal to the excess of (a) the
Take-Over Price of the shares of Common Stock which are at the time vested under
each surrendered option (or surrendered portion thereof) over (b) the aggregate
exercise price payable for such shares. Such cash distribution shall be paid
within five (5) days following the option surrender date.

 

(iii) Neither the approval of the Plan Administrator nor the consent of the
Board shall be required in connection with such option surrender and cash
distribution.

 

(iv) The balance of the option (if any) shall continue in full force and effect
in accordance with the documents evidencing such option.

 

11



--------------------------------------------------------------------------------

ARTICLE III

 

STOCK ISSUANCE PROGRAM

 

I. STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.

 

A. Purchase Price.

 

1. The purchase price per share shall be fixed by the Plan Administrator, but
shall not be less than eighty-five percent (85%) of the Fair Market Value per
share of Common Stock on the issue date. However, the purchase price per share
of Common Stock issued to a 10% Stockholder shall not be less than one hundred
and ten percent (110%) of such Fair Market Value.

 

2. Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:

 

(i) cash or check made payable to the Corporation, or

 

(ii) past services rendered to the Corporation (or any Parent or Subsidiary).

 

B. Vesting Provisions.

 

1. Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives. However, the
Plan Administrator may not impose a vesting schedule upon any stock issuance
effected under the Stock Issuance Program which is more restrictive than twenty
percent (20%) per year vesting, with initial vesting to occur not later than one
(1) year after the issuance date. Such limitation shall not apply to any Common
Stock issuances made to the officers of the Corporation, non-employee Board
members or independent consultants.

 

2. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

 

12



--------------------------------------------------------------------------------

3. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant under the Stock Issuance Program,
whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

 

4. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares and shall cancel the unpaid
principal balance of any outstanding purchase-money note of the Participant
attributable to the surrendered shares.

 

5. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver shall result in the immediate vesting of
the Participant’s interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives.

 

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A. All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Corporate Transaction, except to the extent (i) those repurchase
rights are assigned to the successor corporation (or parent thereof) in
connection with such Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed in the Stock Issuance Agreement.

 

B. Notwithstanding Section II.A. of this Article Three, the Plan Administrator
shall have the discretionary authority, exercisable either at the time the
unvested shares are issued or any time while the Corporation’s repurchase rights
remain outstanding under the Stock Issuance Program, to provide that those
rights shall automatically terminate in whole or in part, and the shares of
Common Stock subject to those terminated rights shall immediately vest, in the
event of a Corporate Transaction, whether or not those repurchase rights are to
be assigned to the successor corporation (or its parent) in connection with such
Corporate Transaction. The Plan Administrator shall also have the discretion to
provide for repurchase rights with terms different from those in effect under
this Section II in connection with a Corporate Transaction.

 

13



--------------------------------------------------------------------------------

C. The Plan Administrator shall have the discretion, exercisable either at the
time the unvested shares are issued or at any time while the Corporation’s
repurchase rights remain outstanding, to provide that any repurchase rights that
are assigned in the Corporate Transaction shall automatically terminate, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event the Participant’s Service should subsequently terminate by
reason of an Involuntary Termination within eighteen (18) months following the
effective date of such Corporate Transaction.

 

D. The Plan Administrator shall have the discretion, exercisable either at the
time the unvested shares are issued or at any time while the Corporation’s
repurchase right remains outstanding, to (i) provide for the automatic
termination of one or more outstanding repurchase rights and the immediate
vesting of the shares of Common Stock subject to those rights upon the
occurrence of a Change in Control or (ii) condition any such accelerated vesting
upon the subsequent Involuntary Termination of the Participant’s Service within
a specified period (not to exceed eighteen (18) months) following the effective
date of such Change in Control.

 

III. SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

 

MISCELLANEOUS

 

I. FINANCING

 

A. The Plan Administrator may permit any Optionee or Participant to pay the
option exercise price under the Discretionary Option Grant Program or the
purchase price for shares issued under the Stock Issuance Program by delivering
a full-recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In all events, the maximum credit available to the Optionee
or Participant may not exceed the sum of (i) the aggregate option exercise price
or purchase price payable for the purchased shares plus (ii) any Federal, state
and local income and employment tax liability incurred by the Optionee or the
Participant in connection with the option exercise or share purchase.

 

B. The Plan Administrator may, in its discretion, determine that one or more
such promissory notes shall be subject to forgiveness by the Corporation in
whole or in part upon such terms as the Plan Administrator may deem appropriate.

 

II. TAX WITHHOLDING

 

A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or upon the issuance or vesting of such shares under the
Plan shall be subject to the satisfaction of all applicable Federal, state and
local income and employment tax withholding requirements and any United Kingdom
or Australian income or employment tax withholding requirements.

 

B. The Plan Administrator may, in its discretion, provide any or all holders of
Non-Statutory Options or unvested shares of Common Stock under the Plan with the
right to use shares of Common Stock in satisfaction of all or part of the Taxes
incurred by such holders in connection with the exercise of their options or the
vesting of their shares. Such right may be provided to any such holder in either
or both of the following formats:

 

(i) Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the Taxes (not to
exceed one hundred percent (100%)) designated by the holder.

 

(ii) Stock Delivery: The election to deliver to the Corporation, at the time the
Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Taxes) with an aggregate
Fair Market Value equal to the percentage of the Taxes (not to exceed one
hundred percent (100%)) designated by the holder.

 

15



--------------------------------------------------------------------------------

III. EFFECTIVE DATE AND TERM OF THE PLAN

 

A. The Plan shall become effective on the Plan Effective Date. Options may be
granted at any time on or after the Plan Effective Date. However, no options
granted under the Plan may be exercised, and no shares shall be issued under the
Plan, until the Plan is approved by the Corporation’s stockholders. If such
stockholder approval is not obtained within twelve (12) months after the Plan
Effective Date, then all options previously granted under this Plan shall
terminate and cease to be outstanding, and no further options shall be granted
and no shares shall be issued under the Plan.

 

B. The Plan shall terminate upon the earliest of (i) March 6, 2006, (ii) the
date on which all shares available for issuance under the Plan shall have been
issued as fully-vested shares or (iii) the termination of all outstanding
options in connection with a Corporate Transaction. Upon such Plan termination,
all outstanding options and unvested stock issuances shall continue to have
force and effect in accordance with the provisions of the documents evidencing
such options or issuances.

 

IV. AMENDMENT OF THE PLAN

 

A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect any rights and obligations with respect to
options, stock appreciation rights or unvested stock issuances at the time
outstanding under the Plan unless the Optionee or the Participant consents to
such amendment or modification. In addition, amendments to the Plan shall be
subject to approval of the Corporation’s stockholders to the extent required by
applicable laws or regulations.

 

B. Options to purchase shares of Common Stock may be granted under the
Discretionary Option Grant Program and shares of Common Stock may be issued
under the Stock Issuance Program that are in each instance in excess of the
number of shares then available for issuance under the Plan, provided any excess
shares actually issued under those programs are held in escrow until there is
obtained stockholder approval of an amendment sufficiently increasing the number
of shares of Common Stock available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess grants or issuances are made, then (i) any unexercised
options granted on the basis of such excess shares shall terminate and cease to
be outstanding and (ii) the Corporation shall promptly refund to the Optionees
and the Participants the exercise or purchase price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically cancelled and cease to
be outstanding.

 

16



--------------------------------------------------------------------------------

V. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

VI. REGULATORY APPROVALS

 

A. The implementation of the Plan, the granting of any option or stock
appreciation right under the Plan and the issuance of any shares of Common Stock
(i) upon the exercise of any option or stock appreciation right or (ii) under
the Stock Issuance Program shall be subject to the Corporation’s procurement of
all approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options and stock appreciation rights granted under it and
the shares of Common Stock issued pursuant to it.

 

B. No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws and all applicable listing
requirements of any stock exchange (or the Nasdaq National Market, if
applicable) on which Common Stock is then listed for trading.

 

VII. NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

VIII. FINANCIAL REPORTS

 

The Corporation shall deliver a balance sheet and an income statement at least
annually to each individual holding an outstanding option under the Plan, unless
such individual is a key Employee whose duties in connection with the
Corporation (or any Parent or Subsidiary) assure such individual access to
equivalent information.

 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A. Board shall mean the Corporation’s Board of Directors.

 

B. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

 

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is

 

17



--------------------------------------------------------------------------------

controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders, which the Board does not
recommend such stockholders to accept, or

 

(ii) a change in the composition of the Board over a period of thirty-six
(36)consecutive months or less such that a majority of the Board members ceases,
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

 

C. Code shall mean the Internal Revenue Code of 1986, as amended.

 

D. Common Stock shall mean the Corporation’s common stock.

 

E. Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

 

F. Corporation shall mean Micromuse Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Micromuse Inc. which shall by appropriate action adopt the Plan.

 

G. Disability shall mean the inability of the Optionee or the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and shall be determined by the Plan
Administrator on the basis of such medical evidence as the Plan Administrator
deems warranted under the circumstances.

 

H. Discretionary Option Grant Program shall mean the discretionary option grant
program in effect under the Plan.

 

I. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

J. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

 

A-2



--------------------------------------------------------------------------------

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing price per share of Common Stock
on the date in question, as such price is reported by the National Association
of Securities Dealers on the Nasdaq National Market or any successor system. If
there is no closing price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing price on the last preceding date for
which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii) For purposes of any option grants made on the Underwriting Date, the Fair
Market Value shall be deemed to be equal to the price per share at which the
Common Stock is sold in the initial public offering pursuant to the Underwriting
Agreement.

 

(iv) For purposes of any option grants made prior to the Underwriting Date, the
Fair Market Value shall be determined by the Plan Administrator after taking
into account such factors as the Plan Administrator shall deem appropriate.

 

L. Hostile Take-Over shall mean the acquisition, directly or indirectly, by any
person or related group of persons (other than the Corporation or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s stockholders
which the Board does not recommend such stockholders to accept.

 

M. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

N. Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

 

(i) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

 

(ii) such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and participation in corporate-performance based
bonus or incentive programs) by more

 

A-3



--------------------------------------------------------------------------------

than fifteen percent (15%) or (C) a relocation of such individual’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Corporation without the individual’s
consent.

 

O. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary).

 

P. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

Q. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

R. Optionee shall mean any person to whom an option is granted under the Plan.

 

S. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

T. Participant shall mean any person who is issued shares of Common Stock under
the Stock Issuance Program.

 

U. Plan shall mean the Corporation’s 1997 Stock Option/Stock Issuance Plan, as
set forth in this document.

 

V. Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

 

W. Plan Effective Date shall mean March 7, 1997, the date on which the Plan was
adopted by the Board.

 

X. Primary Committee shall mean the committee of two (2) or more non-employee
Board members appointed by the Board to administer the Discretionary Option
Grant and Stock Issuance Programs with respect to Section 16 Insiders.

 

A-4



--------------------------------------------------------------------------------

Y. Secondary Committee shall mean a committee of one (1) or more Board members
appointed by the Board to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to eligible persons other than Section 16
Insiders.

 

Z. Section 12(g) Registration Date shall mean the date on which the Common Stock
is first registered under Section 12(g) of the 1934 Act.

 

AA. Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

 

BB. Service shall mean the performance of services to the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant or stock issuance.

 

CC. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

DD. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

 

EE. Stock Issuance Program shall mean the stock issuance program in effect under
the Plan.

 

FF. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

GG. Take-Over Price shall mean the greater of (i) the Fair Market Value per
share of Common Stock on the date the option is surrendered to the Corporation
in connection with a Hostile Take-Over or (ii) the highest reported price per
share of Common Stock paid by the tender offeror in effecting such Hostile
Take-Over. However, if the surrendered option is an Incentive Option, the
Take-Over Price shall not exceed the clause (i) price per share.

 

HH. Taxes shall mean the Federal, state and local income and employment tax
liabilities incurred by the holder of Non-Statutory Options or unvested shares
of Common Stock in connection with the exercise of those options or the vesting
of those shares.

 

II. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

 

A-5



--------------------------------------------------------------------------------

JJ. Underwriting Agreement shall mean the agreement between the Corporation and
the underwriter or underwriters managing the initial public offering of the
Common Stock.

 

KK. Underwriting Date shall mean the date on which the Underwriting Agreement is
executed and the initial public offering price of the Common Stock is
established.

 

A-6



--------------------------------------------------------------------------------

AMENDMENT 1

 

1997 STOCK INCENTIVE PLAN FOR FRENCH EMPLOYEES

 

1. Introduction

 

The Board of Directors of Micromuse Inc. (the “Company”) has established the
Micromuse Inc. 1997 Stock Option/Stock Issuance Plan (the “U.S. Plan”) for the
benefit of certain employees of the Company, its parent and subsidiary
companies, including its French subsidiaries, (the “Subsidiary” or the
“Subsidiaries”) of which the Company holds directly or indirectly at least 10%
of the capital. Article I Section III of the U.S. Plan specifically authorizes
the Plan Administrator to establish rules applicable to options granted under
the U.S. Plan (including those in France) (the “ Board”) to adopt procedures and
forms relating to the U.S. Plan as it deems advisable. The Plan Administrator
has determined that it is advisable to establish a sub-plan of the U.S. Plan for
France for the purpose of permitting such Options, to qualify for French
favorable local tax and social security treatment. The Plan Administrator,
therefore, intends to establish a sub-plan of the U.S. Plan for the purpose of
granting options which qualify for the favorable tax and social security
treatment in France applicable to Options granted under Sections L 225-177 to L
225-186 of the French Commercial Code to qualifying employees who are resident
in France for French tax purposes (the “French Optionees”). The terms of the
U.S. Plan, effective as of March 7, 1997, and as set out in Appendix 1 hereto,
shall, subject to the modifications in the following rules, constitute the
Micromuse Inc. 1997 Stock Incentive Plan for French Employees (the “French
Plan”).

 

Under the French Plan, the qualifying employees will be granted only Stock
Options as defined in Section 2 hereunder. The provisions of Article I Section
II(ii), Article II Section V, and Article III of the U.S. Plan permitting the
grant of stock appreciation rights or direct issuance of Common Stock are not
applicable to grants made under the French Plan. In addition, in no case will
grants under the French Plan include any other substitute awards, e.g., stock
bonuses, cash awards or other similar awards.

 

2. Definitions

 

Capitalized terms used in the French Plan shall have the same meanings as set
forth in the U.S. Plan.

 

In addition, the term “Option” shall have the following meaning:

 

  A. Purchase Stock Options, that are rights to acquire Common Stock repurchased
by the Company prior to the vesting of the Options; or

 

  B. Subscription Stock Options, that are rights to subscribe newly issued
Common Stock.

 

19



--------------------------------------------------------------------------------

The term “Closed Period” means specific periods as set forth by section L.
225-177 of the French commercial code as amended during which French qualifying
Options cannot be granted.

 

Notwithstanding any provisions in the U.S. Plan, the term “Grant Date” shall be
the date on which the board both (a) designates the Optionee and (b) specifies
the terms and conditions of the Option including the number of shares and the
modalities to determine the Option Price.

 

Notwithstanding any provisions in the U.S. Plan to the contrary, for Options
granted to French Optionees under the French Plan, no preferred stock in lieu of
Common Stock may be issued.

 

The term “Effective Grant Date” shall be the date on which option is effectively
granted, i.e. the date on which the condition precedent of the expiration of a
Closed Period, if any, under which the option is granted, is satisfied. Such
condition precedent shall be satisfied when the Committee or the body entitled
thereto shall so determine, i.e. shall determine that the granting of options is
no longer prevented under a Closed Period. If the Date of Grant does not occur
within a Closed Period, the “Effective Grant Date” shall be the same day as the
“Grant Date”.

 

The term “Vesting Date” shall mean the date on which an French Optionee’s right
to all or a portion of an Option granted under the French Plan becomes
non-forfeitable. The Vesting Date or Vesting Schedule shall be noted on the
Stock Option Agreement entered into with each optionee.

 

The term “Exercise Date” shall mean the date on which a portion of Optionee’s
Option becomes exercisable.

 

The term “Disposition Date” shall mean the first date on which the Optionee may
make a Disposition of Shares.

 

The term “Disposition” shall mean a sale of Shares or transfer, assignment or
any other similar event.

 

Under the French Plan, the Disposition Date shall be the fourth anniversary of
the Effective Grant Date or, if different, on the date specified in Section 163
bis of the French Tax Code, as subsequently amended.

 

3. Entitlement to Participate

 

Any individual who is salaried employee or corporate Officer of a Subsidiary at
the date of grant of the Option under the French Plan shall be eligible to
receive Options under the French Plan provided that he or she also satisfies the
eligibility conditions of Article I, section IV of the U.S. Plan. Options may
not be issued under the French Plan to employees or officers owning more than
ten percent (10%) of the Company’s share capital or to individuals other than
employees and corporate officers of the Subsidiary. Options may not be issued to
directors of the Subsidiary, other than managing directors (Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de sociétés par actions), unless they are employed by the
Subsidiary.

 

20



--------------------------------------------------------------------------------

4. Conditions and exercise of the Option / Option Price

 

Notwithstanding any provision in the U.S. Plan to the contrary, the conditions
of the U.S. Plan, of the French Plan and of any Options granted thereunder (and
as determined in the respective Stock Option Agreement) shall not be modified
after the Effective Grant Date unless authorized by French law and subject to
the prior written consent of the Optionee, and except that the Option price and
number of shares may be modified as provided under Section 7 of the French plan.
In this respect, the fact that French Optionees approve or would have approved
such modification is irrelevant.

 

Notwithstanding any provision in the U.S. Plan to the contrary and since Common
Stock of the Company are traded on a regulated securities market, no option may
be granted to eligible optionees in France during specific Closed Periods as set
forth by section L. 225-177 of the French commercial code as amended.

 

4.1. Vesting and exercisability

 

Vesting and exercisability of the option may be modified as provided in Section
5 of the French Plan.

 

The Options will vest and be exercisable pursuant to the terms and conditions
set forth in the U.S Plan, the French Plan and under the respective Stock Option
Agreement entered into with each Optionee.

 

I. The Vesting and exercisability of Options may be accelerated in accordance
with the provisions of Section II, III A of the U.S. Plan. Notwithstanding any
provisions of the U.S. Plan, the Disposition Date shall continue to be the
fourth anniversary of the Effective Grant Date or, if different, on the date
specified in Section 163 bis of the French Tax Code, as subsequently amended.
The Vesting Date shall not be accelerated to any date that would result in the
time period between the Disposition Date and the date of Vesting or
exercisability which exceeds the maximum time allowed between such events under
French law (i.e., under current law, restrictions on sale may continue for only
three years from the date of exercise, so Vesting or exercisability shall be
accelerated to a date no earlier than three years preceding the Disposition Date
set forth above), except in the cases of dismissal, forced retirement,
disability or death as defined by section 91-ter of Exhibit II to the French tax
code and as construed by Tax Circulars and subject to the fulfilment of the
related condition.

 

Specific provisions apply in the event of termination of employment/service and
death as provided in Articles 6 and 8 below and as provided in the Stock Option
Agreement entered into with each Optionee.

 

21



--------------------------------------------------------------------------------

4.2. Option Price

 

II. The modalities of determination of the Option Price payable pursuant to
Options issued hereunder shall be fixed by the Plan Administrator on the date
the Option is granted. If Options are considered as granted on the Effective
Date of Grant, Option Price will be determined in accordance with the modalities
of the Option Price’s determination set forth by the Board on the Grant Date. In
no event shall the Option price per share be less than the greater of:

 

  A. with respect to Purchase Options over Common Stock, the higher of either
80% of the average quotation price of such Common Stock during the 20 days of
quotation immediately preceding the Effective Grant Date or 80% of the average
purchase price paid for such Common Stock by the Company;

 

  B. with respect to Subscription Options over the Common Stock, 80% of the
average quotation price of such Common Stock during the 20 days of quotation
immediately preceding the Effective Grant Date; and

 

  C. the minimum Option Price permitted under the U.S. Plan.

 

4.3. Exercise of an Option

 

The Options will become vested on the Vesting Date as defined under Section 2
above. However, notwithstanding the above, special provisions apply in the event
of termination of employment due to death and disability (as defined hereunder)
as follows:

 

In the event of the death of a French Optionee, outstanding Options shall be
immediately vested and exercisable under the conditions set forth in Section 8
of the French Plan.

 

Notwithstanding any provisions in the U.S. Plan to the contrary, shares issued
upon exercise of an Option shall be issued in the name of the French Optionee
only, except in the event of death as referred to under Section 8 of the French
Plan.

 

4.4. Payment of the Option Price

 

Notwithstanding any provisions in the U.S. Plan to the contrary, upon exercise
of an Option, the full Option Price will be paid either in cash, by check or by
credit transfer, exclusive of any other method of payment. Under a cashless
exercise program, the French Optionee may give irrevocable instructions to a
stockbroker to properly deliver the Option price to the Company. Notwithstanding
any provisions in the U.S. Plan to the contrary, no delivery of prior owned
shares having a fair market value on the date of delivery equal to the aggregate
exercise price of the shares may be used as consideration for exercising the
Options.

 

Furthermore, notwithstanding any provisions in the U.S. Plan to the contrary,
shares owed to the French Optionee upon exercise may not be withheld in order to
meet the tax

 

22



--------------------------------------------------------------------------------

and/or social security contributions which might be due at the time of exercise
or sale of the underlying Shares. However, upon sale of the underlying Shares,
the Company and/or the Subsidiary shall have the right to withhold, or request
any third party to withhold, from the proceeds to be paid to the French Optionee
the sums corresponding to any social security contributions due at exercise or
sale by the French Optionee. If such amounts are due and are not withheld, the
French Optionee agrees to submit the amount due to the Subsidiary by means of
check, cash or credit transfer.

 

The Shares acquired upon exercise of an Option will be recorded in an account in
the name of the shareholder with a broker or in such other manner as the Company
may otherwise determine in order to ensure compliance with applicable law, and
any other applicable limitations or restrictions in the U.S. Plan, the French
Plan, and the Stock Option Agreement, including limitations and restrictions on
the Disposition or Disposition Date.

 

ARTICLE V 5. Non-transferability of Options

 

Notwithstanding any provision in the U.S. Plan to the contrary and except in the
case of death, Options cannot be transferred to any third party. In addition,
the Options are only exercisable by the French Optionee during the lifetime of
the French Optionee.

 

ARTICLE VI 6. Termination of Employment/Service

 

If a termination of eligibility status is due to death, the Options shall be
exercisable as set forth by Article 8 below.

 

In case of termination of eligibility status for other reasons than death,
specific provisions regarding the exercise of the options by the Optionee are
provided for in the Stock Option Agreement entered into with each Optionee.

 

ARTICLE VII 7. Changes In Capitalization

 

Notwithstanding any provisions of the U.S. Plan to the contrary, adjustments to
the Option Price and/or the number of Shares subject to an Option issued
hereunder shall be made to preclude the dilution or enlargement of benefits
under the Option only in the event of one or more of the transactions listed
below by the Company. Furthermore, even upon occurrence of one or more of the
transactions listed below, no adjustment to the kind of shares to be granted
shall be made (i.e., only shares of Common Stock shall be granted to French
Optionees). The transactions are as follows:

 

23



--------------------------------------------------------------------------------

  A. an issuance of new shares for cash consideration reserved to the Company’s
already existing shareholders;

 

  B. an issuance of convertible or exchangeable bonds reserved to the Company’s
existing shareholders;

 

  C. a capitalization of retained earnings, profits, or issuance premiums;

 

  D. a distribution of reserves by payment in cash or shares;

 

  E. a cancellation of shares in order to absorb losses;

 

  F. the repurchase of its own shares by a listed company at a price higher than
the stock quotation price in the open market.

 

An increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company is not within the scope of the
prohibition of the first paragraph of this Section 7.

 

ARTICLE VIII 8. Death

 

ARTICLE IX

 

ARTICLE X In the event of the death of a French Optionee, the Options shall
become immediately vested, exercisable and available for Disposition. The French
Optionee’s heirs may exercise the Option within six months following the death,
even if the Option that was held by the deceased Optionee expires during this 6
month- period, but any Option which remains unexercised shall expire six months
following the date of the Optionee’s death.

 

9. Term of the Option

 

The Term of the Option will be nine years and six months. This term can only be
extended in the event of the death of the French Optionee.

 

ARTICLE XI 10. Interpretation

 

It is intended that Options granted under the French Plan shall qualify for the
favorable tax and social security treatment applicable to stock options granted
under Sections L225-177 to 225-186 of the French Commercial Code, as
subsequently amended, and in accordance with the relevant provisions set forth
by French tax law and the French tax administration. The terms of the French
Plan shall be interpreted accordingly and in accordance with the relevant
provisions set forth by French tax and social security laws, as well as the
French tax and social security administrations.

 

24



--------------------------------------------------------------------------------

In the event of any conflict between the provisions of the present French Plan
and the U.S. Plan, the provisions of the French Plan shall control for any
grants made thereunder to Optionees.

 

ARTICLE XII 11. Employment Rights

 

The adoption of this French sub-plan shall not confer upon the Participants any
employment rights and shall not be construed as a part of the Participants
employment contracts.

 

ARTICLE XIII 12. Adoption

 

The French Plan is effective as of July 1, 2001

 

25



--------------------------------------------------------------------------------

AMENDMENT 2

 

AUSTRALIA ADDENDUM

 

1. Purpose

 

This Addendum (the “Australian Addendum”) to the Micromuse Inc. 1997 Stock
Option/Stock Issuance Plan is adopted to set forth certain rules which, together
with those provisions of the U.S. Plan which are not modified by this addendum
to ensure compliance with the Class Order (see below), shall govern the
operation of the Plan with respect to Australian-resident employees of Micromuse
and its Australian subsidiary(ies). The Plan is intended to comply with the
provisions of the Corporations Act 2001, ASIC Policy Statement 49 and Class
Order 03/184 (the “Class Order”).

 

2. Definitions

 

Except as set out below, capitalized terms used herein shall have the meaning
ascribed to them in the U.S. Plan. In the event of any conflict between these
provisions and the U.S. Plan, these provisions shall prevail.

 

For the purposes of this Australian Addendum:

 

“ASIC” means the Australian Securities & Investments Commission;

 

“Australian Subsidiary(ies)” means Micromuse Australia Pty Ltd.;

 

“Common Stock” means the common stock of the Company;

 

“Company” means Micromuse Inc.;

 

“Micromuse” means Micromuse Inc.;

 

“Option” means an option to acquire, by way of issue, a share of Common Stock of
the Company. It excludes a right to acquire a stock appreciation right referred
to in section V of the U.S. Plan;

 

“Plan” means the U.S. Plan as modified for implementation in Australia by the
Australian Addendum; and

 

“U.S. Plan” means the Micromuse Inc. 1997 Stock Option/Stock Issuance Plan.

 

3. Forms of Awards

 

Only shares of Common Stock and options to acquire shares of Common Stock shall
be awarded or offered under the Plan in Australia. Options must be granted at no
monetary cost.

 

26



--------------------------------------------------------------------------------

4. Employees

 

In Australia, the Plan must be extended only to persons who at the time of the
offer are full or part-time employees or directors of the Company or an
Australian Subsidiary.

 

5. No Contribution Plan or Trust

 

An offer of shares of Common Stock or Options under the Plan must not involve a
contribution plan or any offer, issue or sale being made through a trust.

 

6. Form of Offer

 

6.1 Any offer made in Australia to participate in the Plan must be included in a
document (“Offer Document”) which sets out the terms of the offer and which must
include or be accompanied by a copy of the rules of the Plan, or a summary of
the rules of the Plan. Where a summary only is provided with the offer, the
Offer Document must include an undertaking that during the period (the “offer
period”) during which an Optionee may exercise Options acquired under the Plan,
the Company or its Australian subsidiary will, within a reasonable period of the
Optionee so requesting, provide the Optionee without charge with a copy of the
rules of the Plan.

 

6.2 The Company must take reasonable steps to ensure that any Optionee to whom
an offer is made is given a copy of the Offer Document.

 

7. Australian Dollar Equivalent of Exercise Price or Purchase Price at Offer
Date

 

For the Options, the Offer Document must specify the Australian dollar
equivalent of the exercise price of the Options the subject of the Offer
Document (“Exercise Price”) as at the date of the offer.

 

For the offer of shares of Common Stock, the Offer Document must specify the
Australian dollar equivalent of the purchase price of the shares the subject of
the Offer Document (“Purchase Price”) as at the date of the offer.

 

8. Updated Pricing Information

 

The Offer Document must include an undertaking that, and an explanation of the
way in which the Company will, during the offer period and within a reasonable
period of an Optionee so requesting, make available to the Optionee the
following information:

 

(i) the Australian dollar equivalent of the current market price of a share of
Common Stock; and

 

(ii) in the case of Options, the Australian dollar equivalent of the Exercise
Price, as at the date of the Optionee’s request; and

 

27



--------------------------------------------------------------------------------

(iii) in the case of shares of Common Stock, the Australian dollar equivalent of
the Purchase Price, as at the date of the Optionee’s request.

 

For the purposes of this clause, the current market price of a share of Common
Stock shall be taken as the closing price published by the National Association
of Securities Dealers on the Nasdaq National Market for the previous trading
day.

 

9. Exchange Rate for Australia Dollar Equivalent of a Price

 

For the purposes of clauses 7 and 8, the Australian dollar equivalent of the
Exercise Price or Purchase Price and current market price of shares of Common
Stock shall be calculated by reference to the Australian/U.S. dollar exchange
rate published by an Australian bank (the “Bank”) no earlier than the business
day before the day to which the price relates.

 

10. Loan or Financial Assistance

 

If the Company or any Australian subsidiary offers an Optionee any loan or other
financial assistance for the purpose of acquiring the Common Stock to which the
offer relates, the Offer Document must disclose the conditions, obligations and
risks associated with such loan or financial assistance.

 

11. Restriction on Capital Raising: 5% limit

 

In the case of any offer that will involve the issue of shares of Common Stock
including as a result of an exercise of an Option, the number of shares of
Common Stock that are the subject of the offer under the Plan, or to be received
on exercise of an Option when aggregated with:

 

(a) the number of shares of Common Stock in the same class which would be issued
were each outstanding offer of shares of Common Stock or Option to acquire
unissued shares of Common Stock under the Plan or any other employee share
scheme of the Company, accepted or exercised (as the case may be); and

 

(b) the number of shares of Common Stock in the same class issued during the
previous five years pursuant to the Plan or any other employee share scheme
extended only to employees or directors of the Company or of associated bodies
corporate of the Company;

 

but disregarding any offer made, or option acquired or shares of Common Stock
issued by way or as a result of:

 

(c) an offer to a person situated at the time of receipt of the offer outside
Australia;

 

(d) an offer that was an excluded offer or invitation within the meaning of the
Corporations Law as it stood prior to 13 March 2000;

 

28



--------------------------------------------------------------------------------

(e) an offer that did not require disclosure to investors because of section 708
of the Corporations Act 2001;

 

(f) an offer that did not require the giving of a Product Disclosure Statement
because of section 1012D of the Corporations Act 2001; or

 

(g) an offer made under a disclosure document or a Product Disclosure Statement,

 

must not exceed 5% of the total number of issued shares in that class of shares
of the Company as at the time of the offer or invitation.

 

12. Lodgment of Offer Document with the ASIC

 

A copy of the Offer Document (which need not contain details of the offer
particular to the Optionee such as the identity or entitlement of that Optionee)
and each accompanying document must be provided to ASIC not later than 7 days
after the provision of that material to the Optionee.

 

13. Compliance with Undertakings

 

The Company or an Australian Subsidiary must comply with any undertaking
required to be made in the Offer Document by reason of the Class Order.

 

29